         Case 1:20-cv-10670-LGS Document 64 Filed 02/03/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________________

 XO GLOBAL LLC f/k/a XO SALES LLC,

                               Plaintiff,

 v.

 BROOKE DIAMOND, ARIELLE MELLEN,
 ROSS PRUSSIN, JOHN WOOD, GREGG SLOW,                       Case No.: 1:20-cv-10670-LGS
 DIRECTIONAL CAPITAL LLC d/b/a
 DIRECTIONAL AVIATION, PRIVATE FLY LLC,                       Dated: February 3, 2021
                                                              New York, New York
 ONE SKY FLIGHT, LLC, FLEXJET, LLC,
 SENTIENT JET, LLC, and SENTIENT JET
 CHARTER, LLC d/b/a FXAIR,

                               Defendants.


                  xxxxxxxxxxxxxx
                  PROPOSED ORDER FOR EXPEDITED DISCOVERY

       WHEREAS, Plaintiff, XO Global LLC (f/k/a XO Sales LLC) (“XO”) filed a letter request

for expedited discovery in support of an anticipated preliminary injunction motion in this action

(Dkt. No. 44);

       WHEREAS, Defendants Brooke Diamond (“Diamond”), Arielle Mellen (“Mellen”) Ross

Prussin (“Prussin”), John Wood (“Wood”), and Gregg Slow (“Slow”) (collectively the “Individual

Defendants”), and their current employers, Defendants Directional Capital LLC d/b/a Directional

Aviation (“Directional Aviation”), PrivateFly LLC (“PrivateFly”), One Sky Flight, LLC (“One

Sky”), Flexjet, LLC (“Flexjet”), Sentient Jet, LLC (“Sentient Jet”) and Sentient Jet Charter, LLC

d/b/a FXAIR (“FXAIR”) (collectively the “Directional Defendants”) opposed XO’s letter motion

(Dkt. Nos. 48 and 49);
        Case 1:20-cv-10670-LGS Document 64 Filed 02/03/21 Page 2 of 7
       WHEREAS, on January 28, 2021, the parties appeared for a conference on Plaintiff’s

request, and the Court granted the request for XO and Defendants to serve document

production requests and interrogatories outside the scope of Local Rule 33.3, and to schedule party

depositions in anticipation of XO’s motion for preliminary injunction;

       WHEREAS, the Court ordered the parties to meet and confer and submit a proposed order

and plan for expedited discovery (Dkt. No. 55);




       WHEREAS, the parties have met and conferred and jointly submit this Proposed Order.

       1.      The parties shall submit to the Court a Proposed Stipulated Protective Order, which

includes a Rule 502(e) provision in accordance with the Court’s Individual Rules and Procedures

for Civil Cases § II(A)(2). by February 12, 2021.

       2.      XO shall serve its First Set of Requests for the Production of Documents and First

Set of Interrogatories on or before February 5, 2021, which shall be reasonable in volume and

limited to the following topics:

               a.      the Individual Defendants’ communications with XO’s customers;

               b.      business obtained by the Individual Defendants for the Directional

                       Defendants from XO’s customers;

               c.      communications between the Individual Defendants and the Directional

                       Defendants prior to Individual Defendants’ employment with Directional

                       Defendants;

               d.      communications between the Individual Defendants and other XO

                       employees, both during and after their employment with XO, concerning

                       their separation of employment with XO or Directional Defendants;

               e.      the terms of the Individual Defendants’ employment;



                                                    2
            Case 1:20-cv-10670-LGS Document 64 Filed 02/03/21 Page 3 of 7




                f.     Defendants’ possession, use, and/or disclosure of XO’s proprietary and

                       confidential information; and

                g.     the basis for Defendants’ unclean hands affirmative defenses.

       3.       Defendants shall serve their written responses to XO’s document requests within

twenty-one (21) days of service, and produce responsive documents between twenty-one (21) and

twenty-eight (28) days of service. Defendants shall serve their written answers and objections to

XO’s interrogatories within twenty-eight (28) days of service.

       4.       Defendants shall serve First Sets of Requests for the Production of Documents and

First Sets of Interrogatories on or before February 5, 2021, which shall be reasonable in volume

and limited to the following topics:

                a.     The Individual Defendants’ communications and/or relationships with XO

                       customers and prospects prior to the Individual Defendants’ departures

                       from XO;

                b.     Communications concerning the Individual Defendants after their

                       departures from XO relevant to the claims and defenses in this case,

                       including the communications referred to in Paragraphs 59-65 of the

                       Complaint;

                c.     The “time, money, and effort” referred to in Paragraph 31 of the

                       Complaint;

                d.     XO’s efforts to protect its customer list, including the efforts referred to in

                       Paragraphs 34 and 37 of the Complaint, including attempts to require

                       employees to sign restrictive covenants;




                                                  3
            Case 1:20-cv-10670-LGS Document 64 Filed 02/03/21 Page 4 of 7




                e.     The Defendants’ alleged theft, sharing, use, and/or misappropriation of

                       XO’s purported confidential information, including its customer list; and

                f.     XO’s development of its customer list, as alleged in Paragraph 89 of the

                       Complaint, including the origins and/or compilation of the information in

                       XO’s customer list.

       5.       XO shall serve its written responses to Defendants’ Discovery Demands within

twenty-one (21) days of service and produce responsive documents between twenty-one (21) and

twenty-eight (28) days of service. XO shall serve its written answers and objections to XO’s

interrogatories within twenty-eight (28) days of service.

       6.       Notwithstanding the foregoing, Defendants further intend to seek discovery on the

topics set forth below in subsections 6(a) and (b), which they contend are relevant and necessary

for their defense to a motion for a preliminary injunction, whereas Plaintiff contends that they are

not relevant to or appropriate for expedited discovery in anticipation of a preliminary injunction

motion in this case. The parties were not able to reach an agreement with respect to these topics,

but the parties will meet and confer regarding these topics and, if necessary, bring any issues they

cannot resolve among themselves to the Court for resolution. This Order shall not be seen as either

allowing or denying discovery on these topics.

                a.     XO’s dealings with any present or former customer of the Directional

                       Defendants; and

                b.     XO’s recruitment and/or hiring of any employees of its competitors.

       7.       The parties shall be allowed to commence depositions following substantial

completion of the production of documents as set forth above, or beginning on or about March 8,




                                                 4
           Case 1:20-cv-10670-LGS Document 64 Filed 02/03/21 Page 5 of 7




2021. Such depositions shall be conducted by remote videoconference, and shall be limited as

follows:

                  a.       Plaintiff’s depositions are limited to the topics listed in Section 2, and are

                           limited to:

                           (i)      A total of twenty (20) hours of depositions of the five Individual
                                    Defendants, with no Defendant’s deposition exceeding six (6)
                                    hours;

                           (ii)     Directional Defendants shall identify by March 9, 2021 any
                                    employee or representative of the Directional Defendants who will
                                    provide testimony, live or by declaration, in opposition to an
                                    application for a preliminary injunction, and shall make such
                                    individual available for a three (3) hour deposition; and

                           (iii)    One four (4) hour Rule 30(b)(6) deposition of the Directional
                                    Defendants (for the sake of clarity, this provision permits one four-
                                    hour deposition, not separate depositions of each of the Directional
                                    Defendants).

                  b.       Defendants’ depositions are limited to the topics set forth in Section 4 (and

                           Section 6, provided that the parties agree and/or the Court orders), and are

                           limited to:

                           (i)      Depositions of no more than four (4) hours in duration of each of
                                    the following individuals: (a) Michelle Bauman, who verified the
                                    facts in XO’s Verified Complaint, (b) Lezlea List, and (c) Robby
                                    Phillips; 1

                           (ii)     XO shall identify by March 9, 2021 any employee or
                                    representative of XO who will provide testimony, live or by
                                    declaration, in support of an application for a preliminary
                                    injunction, and shall make such individual available for a three (3)
                                    hour deposition; and

                           (iii)    A six (6) hour Rule 30(b)(6) deposition of XO.




1
 XO shall make its employees available for their depositions voluntarily, or Defendants shall be entitled to subpoena
such employees.

                                                         5
            Case 1:20-cv-10670-LGS Document 64 Filed 02/03/21 Page 6 of 7




                c.     A party’s failure to identify a witness in accordance with 7(a)(ii) or

                       7(b)(ii) shall be subject to the provisions of Rule 37(c) and shall give rise

                       to a rebuttable presumption that a party is not allowed to present that

                       witness’s testimony in connection with the application for a preliminary

                       injunction, except for good cause shown, unless the failure was

                       substantially justified or is harmless.

                d.     Any other depositions to be conducted by stipulation or with leave of

                       Court upon good cause shown.

       8.       Nothing herein shall limit a party’s ability and right to object to any document

request, interrogatory, or Rule 30(b)(6) deposition testimony topic.

       9.       Party depositions shall be completed on or before April 14, 2021.



Dated: February 2, 2021                        /s/ Christopher V. Fenlon
                                              Christopher V. Fenlon (CF6305)
                                              Elizabeth M. Nagle (EN3922)
                                              HINCKLEY, ALLEN & SNYDER LLP
                                              30 South Pearl Street, Suite 901
                                              Albany, New York 12207
                                              cfenlon@hinckleyallen.com
                                              lnagle@hinckleyallen.com
                                              Phone: (518) 396-3100
                                              Fax: (518) 396-3101

                                              Attorneys for Plaintiff, XO Global LLC


                                               FAEGRE DRINKER BIDDLE & REATH LLP

Dated: February 2, 2021                       /s/ Justin M. Ginter
                                              Justin M. Ginter (Bar No. JG4949)
                                                 justin.ginter@faegredrinker.com
                                              Lawrence J. Del Rossi (Bar No. LD1012)
                                                lawrence.delrossi@faegredrinker.com


                                                  6
               Case 1:20-cv-10670-LGS Document 64 Filed 02/03/21 Page 7 of 7




                                          600 Campus Drive
                                          Florham Park, NJ 07932
                                          Phone: (973) 549-7000
                                          Fax: (973) 360-9831

                                          - and -

                                          HIRSCH ROBERTS WEINSTEIN LLP
                                          /s/ C. Max Perlman
                                          C. Max Perlman
                                             Pro Hac Vice Application Pending
                                             max@hrwlawyers.com
                                          Elizabeth E. Monnin-Browder
                                             Pro Hac Vice Application Pending
                                             emonnin-browder@hrwlawyers.com
                                          24 Federal Street, 12th Floor
                                          Boston, MA 02110
                                          Phone: (617) 348-4300
                                          Fax: (617) 348-4343

                                          Attorneys for Directional Capital LLC d/b/a
                                          Directional Aviation Capital, PrivateFly LLC, One
                                          Sky Flight, LLC, Flexjet, LLC, Sentient Jet, LLC,
                                          Sentient Jet Charter, LLC d/b/a FXAIR, and Gregg
                                          Slow


                                          OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.

                                          By:/s/ Bruce G. Hearey
                                              Bruce G. Hearey
                                          127 Public Square
                                          4100 Key Tower
                                          Cleveland, OH 44114
                                          Tel.: (216) 241-6100
                                          Email: bruce.hearey@ogletree.com
SO ORDERED

Dated: February 3, 2021                    Attorneys for Defendants
       New York, New York                  Brooke Diamond, Arielle Mellen, Ross Prussin
                                           and John Wood




                                             7
